                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                      CLERK’S MINUTES
                                   Telephonic Motion Hearing

                            Case Number: 8:15-cv-2785-T-36TBM


PLASMA-THERM, LLC,                                   Plaintiff’s Counsel: Harvey S. Kauget and
                                                     Ryan Mark Corbett
                      Plaintiff,

v.

MICRO PROCESSING TECHNOLOGY,                         Defense Counsel:
INC.,                                                Anthony Albert Ferrigno, Lawrence E.
                                                     Laubscher, Jr., Thomas Herbert Stanton,
                      Defendant.                     Don Crawford, Robert Zebro,

MICRO PROCESSING TECHNOLOGY,
INC.,

                      Counter-Plaintiff,

v.

PLASMA-THERM LLC, ON SEMI-
CONDUCTOR CORPORATION,
SEMICONDUCGTOR COMPONENT
INDUSTRIES, LLC, and GORDON
GRIVNA,

                      Counter-Defendants.

 Judge:     Charlene Edwards Honeywell           Court Reporter:    Nikki Peters


 Deputy     Bettye G. Samuel                     Interpreter:       N/A
 Clerk:
 Date:      December 20, 2018                    Time:              1:37 PM – 2:08 PM
                                                 Total:             31 minutes

Court in session and counsel identified for the record. All parties appeared telephonically for the
hearing.
The Court addressed counsel and heard argument on the Unopposed Motion to Reconsider and
Vacate Order and Memorandum of Law (Doc. 193) and Unopposed Motion to Reconsider and
Vacate Order and Memorandum of Law (Doc. 194) and Ferrigno Renewed Motion to Vacate
Sanctions Order as to Ferrigno and Memorandum of Law (Doc. 196).

Unopposed Motion to Reconsider and Vacate Order and Memorandum of Law (Doc. 193) is
GRANTED, for the reasons stated on the record.

Unopposed Motion to Reconsider and Vacate Order and Memorandum of Law (Doc. 194) is
GRANTED, for the reasons stated on the record.

Ferrigno Renewed Motion to Vacate Sanctions Order as to Ferrigno and Memorandum of Law
(Doc. 196) is GRANTED, for the reasons stated on the record.

Court adjourned.




                                          -2-
